Citation Nr: 1108418	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  06-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for ischemic heart disease with angina and congestive heart failure, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for a kidney condition, claimed as secondary to diabetes mellitus.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

6.  Propriety of the reduction of the rating for post-traumatic stress disorder (PTSD) from 100 percent to 70 percent effective August 1, 2006.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1959 to June 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Phoenix, Arizona RO issued in July 2002 (which in pertinent part denied service connection for ischemic heart disease and kidney disease, and granted service connection for peripheral neuropathy of the right upper extremity, rated 10 percent, effective July 9, 2001) and in April 2003 (which in pertinent part denied service connection for a left ankle disability and a bilateral foot disability).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).
Regarding all claims, the Veteran's representative notes that the Veteran receives ongoing treatment at the VHA CBOC (community-based outpatient clinic) in Sun City, Arizona.  A review of the claims file found that the most recent records associated with the record are from 2006.  VA has notice of possibly pertinent records that are constructively of record and are outstanding; those records must be secured.  

Regarding the claims of left ankle disability and bilateral foot disability, a February 2004 VA examination resulted in the diagnoses that included left ankle mild degenerative joint disease, bilateral minimal pes planus, and plantar and calcaneal spurs.  The examiner opined that it was less likely as not that the manifestation of systemic degenerative disease of multiple joints began in military service as there was no evidence of systemic degenerative disease; however, the examiner opined that the left ankle disability "at least as likely as not is related to military service".  The examiner stated that "there is no such thing as 'times and circumstance' of a veteran's military career and therefore it is less likely as not that the current disease of the left ankle and feet developed as a result of this."  However, the examiner concluded that the conditions of both heels [plantar and calcaneal spurs] as likely as not are related to military service.  The examiner opined that the minimal pes planus of both feet was also as likely as not related to military service.  

The Board notes that the rating decision on appeal misrepresented the VA examiner's opinion (indicating that it is against the Veteran's claims when, in fact, it is internally inconsistent, as it expresses support for the claims and provides an opinion against the claims).  Regardless, the February 2004 examiner's opinion provides insufficient explanation of rationale to constitute adequately probative evidence.  To the extent that it supports the claims of service connection, it does not identify the disease or injury in service to which the claimed disabilities may be related (the Veteran's service treatment records (STRs) and service separation examination report are silent for left ankle and/or bilateral foot disabilities).  Once VA undertakes to secure a medical opinion, it must be adequate.   Accordingly, another  (adequate) VA examination is necessary.  

Regarding the claim of service connection for ischemic heart disease, VA has amended the regulations concerning Agent Orange to establish presumptive service connection based on herbicide exposure for such disease.  The proposed rule clarifies that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina".  See 75 Fed. Reg. 14,391, 14,393 (Mar. 25, 2010).  The record reflects the Veteran served in the Republic of Vietnam (for which service he was awarded a Combat Infantryman Badge).  He is presumed to have been exposed to herbicides in service.  While the preponderance of the current evidence establishes that that (as of 2006) the Veteran did not have ischemic heart disease.  Inasmuch as he has indicated that there are outstanding treatment records (for an extended period of time), and that he takes medication for heart disease, development to ascertain whether more contemporaneous records show that he has ischemic heart disease is necessary.  

Regarding the claim of kidney disease, the Veteran asserts that he takes medication for such disability.  While the current record does not support that he has a diagnosis of such disease, given his assertion, development to ascertain whether he now has a diagnosis of such disease, and if so, its relationship to his service/service connected disabilities is needed.  

Regarding the matter of the rating for right upper extremity peripheral neuropathy, the Veteran and his representative have asserted that this disability has worsened since his most recent VA examination in March 2006.  Inasmuch as the examination reported is now quite dated (4+ years), a contemporaneous examination is necessary.   

Finally, a May 2006 rating decision by the RO reduced the Veteran's rating for PTSD from 100 t to 70 percent effective August 1, 2006.  In May 2007, he submitted a statement entitled "Notice of Disagreement" indicating, "this is a protest with the reduction from 100% to 70% because there has and is not any improvement from the time 100% was established in 09/13/2003."  The filing of a timely notice of disagreement initiates the appeal process.   As a statement of the case (SOC) has not been issued in this matter, the Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a SOC in the matter of the propriety of the reduction of the rating for PTSD.  The Veteran should be advised that this matter will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  If there is a timely substantive appeal after the issuance of the SOC, this matter should be returned to the Board for appellate consideration.  

2.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for the disabilities on appeal (left ankle disability, bilateral foot disability, kidney, heart, and peripheral neuropathy of the right upper extremity).  The RO should specifically seek any (and all) records of treatment he received for such at the Sun City, Arizona VHA CBOC.

3.  The RO should then arrange for an orthopedic examination of the Veteran to determine nature and likely etiology of his current bilateral foot and right ankle disabilities.  The examiner must review the complete record and give opinions regarding the following:

(a) Please identify (by clinical diagnosis) each of the Veteran's left ankle and bilateral foot disabilities.  As to each diagnosed entity please indicate whether it is at least as likely as not (a 50% or better probability) that such disability is/are related to the Veteran's service?

The examiner must fully explain the rationale for all opinions given, specifically commenting on the STRs and separation examination and the opinion of the February 2004 VA examiner.

4.  The RO should review the additional treatment records received to determine whether or not they show the Veteran has ischemic heart disease.  If the treatment records do not show, but suggest, he has ischemic heart disease, the RO should arrange for a cardiology examination to conclusively determine whether or not he indeed has ischemic heart disease.  

5.  The RO should review the additional records received pursuant to instruction #1.  If and only if kidney disease is shown, the RO should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of such disease.  Based on examination (and review of the Veteran's claims file) the examiner should provide an opinion responding to the following:

(a) Please identify (by clinical diagnosis) the kidney disease shown?

(b) Is it at least as likely as not (a 50% or better probability) that the kidney disease diagnosed was caused or aggravated by the Veteran's service-connected diabetes mellitus (and if ischemic heart disease is diagnosed by such disease)?  

The examiner should explain the rationale for all opinions.  
6.  The RO should also arrange for a neurological examination of the Veteran to assess the current severity of his right upper extremity peripheral neuropathy.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must describe all symptoms and functional limitations attributable to the peripheral neuropathy.  The examiner must explain the rationale for all opinions offered.

7.  The RO should then re-adjudicate the claims (to include consideration of whether schedular criteria are inadequate to rate the peripheral neuropathy of the right upper extremity i.e., whether referral for extraschedular consideration is indicated), and service connection for ischemic heart disease in light of the amendment of/revision to 38 C.F.R. § 3.309(e).  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



